Knowlton, C. J.
The plaintiff contends that the defendant has interfered with his rights to the use of his trade name, “ Oriental Process Rug Renovating Company,” as a designation of the business carried on by him. The single justice who heard the case found that the plaintiff has used this name since September, 1900, and that the defendant began to carry on a business similar to that of the plaintiff at about the same time, under the name, “ Oriental Rug and Carpet Renovating Works.” “ When the defendant adopted this name the plaintiff had not acquired any rights in his own trade name; it had not become identified with the plaintiff, either among dealers or with the general public, and the defendant adopted his name in good faith, without any intention of wronging the. plaintiff or of acquiring the plaintiff’s business or of palming off his own business as that of the plaintiff. The defendant also advertised his business considerably, — generally under the name ‘ Chutjian Brothers, Oriental Rug and Carpet Renovating Works.’ . . . *506Neither one of the parties uses any process of cleaning or repairing rugs which is peculiar to himself; each is familiar with and uses the processes common in Oriental countries, so far as there are any such peculiar processes. Each does as good work as the other.”
Upon these findings, neither has acquired any better right to the use of his trade name than has the other to the use of his trade name. The name used by the defendant is nothing more than a simple description of his establishment, in reference to the kind of business carried on there. It is a name which any one engaged in that business properly may use, if he does nothing which tends to deprive another of the benefit of his good reputation among his customers. If a use of it would indicate to the public that his establishment was that of another person who had become favorably known in the trade, and would thus take away from that person business which otherwise would go to him because of his good reputation, he might be required to accompany the name with something to show that his was a separate business. Fox Co. v. Glynn, 191 Mass. 344. Cohen v. Nagle, 190 Mass. 4. American Waltham Watch Co. v. United States Watch Co. 173 Mass. 85. But the facts in the present case show no reason for enjoining the defendant. Fox Co. v. Glynn, ubi supra.
The fact that the defendant, in 1904, used the name “ Oriental Carpet and Rug Renovating Works ” so that it would appear alphabetically in the telephone directory before that of the plaintiff, and perhaps strike the eye first if one was looking for the name of a renovator of rugs, and give him some of the plaintiff’s customers, was made the ground of an injunction against the use of that name by the defendant. So far as appears, this part of the decree is satisfactory to both parties.
Upon the hearing of the whole case, the justice found that the plaintiff had not sustained enough damages from the defendant’s wrongful conduct to warrant a reference of the case to a master. His finding is that the damage was not more than a very few dollars. He therefore decreed an injunction against the use of the name, “ Oriental Carpet and Rug Renovating Works,” or any other colorable imitation of the plaintiff’s name, but did not enjoin the use of the original name, “ Oriental Rug and *507Carpet Renovating Works,” and decreed costs in favor of the plaintiff.
The plaintiff contends that the case should have been referred to a master to assess damages. If the damages were substantial this order would be made, unless some other mode of determining their amount was agreed upon. But a court of equity is not bound by any rule to send the parties to a master in such cases, when it is manifest that the cost to the plaintiff of a hearing would be much more than the damages which he seeks to recover. An order of reference, under such conditions, would be inequitable. The smallness of a claim has repeatedly been stated as a ground for refusing to take jurisdiction in equity. Cummings v. Barrett, 10 Cush. 186, 190. Smith v. Williams, 116 Mass. 510, 513. Chapman v. Banker & Tradesman Publishing Co. 128 Mass. 478.

Decree affirmed.